DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed October 9, 2020. Claims 1 – 7 are currently pending and considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language give the use of “etc.”.  This claim is an omnibus type claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbst et al. (US 2018/0299288 A1), hereinafter Herbst, in view of Watson et al. (US 2004/0246607 A1), hereinafter Watson.

Claim 1: Herbst discloses a motor-vehicle voice-assistance apparatus for use inside a motor vehicle (see at least, “MOBILE APPLICATION INTERFACE DEVICE FOR VEHICLE NAVIGATION ASSISTANCE,” “FIGS. 1A through 1C illustrate embodiments of a device 100 for interfacing with a mobile application running on a mobile device,” Herbst [0090], “FIG. 2A illustrates an embodiment of a system 200 for vehicle navigation assistance that employs the device 100. The system 200 includes the device 100 and a mobile device 202 running a mobile application 218 for vehicle navigation assistance, where the device 100 is configured to send and receive data to and from the mobile application 218 running on the mobile device 202. The mobile application 218 is configured to facilitate communications between the device 100 and a first server 206 for voice service processing (e.g., AMAZON Voice Services, or the like) and a second server 208 for navigation/mapping service (e.g., GARMIN Navigation Services, or the like),” Herbst [0101]), comprising: 
a housing having a front side (see at least, “As shown in FIGS. 1A and 1B, the device 100 has a housing 102 that contains or otherwise provides supportive structure for other components making up Herbst [0091], “In an embodiment, the display 104 is disposed at one end or facet (e.g., front-facing surface) of the device 100 defined by the housing 102,” Herbst [0092]);  
a display screen on a the front side of the housing (see at least, “In an embodiment, the display 104 is disposed at one end or facet (e.g., front-facing surface) of the device 100 defined by the housing 102,” Herbst [0092]); 
a microphone in or on the display screen (see at least, “In FIG. 1A, the device 100 is shown to include at least one microphone 110 positioned to receive spoken instructions or queries from a driver. For example, the microphone 110 is disposed proximate to the display 104,” Herbst [0094]); and 
a speaker that can output audio signals from the voice-assistance apparatus into the interior of the motor vehicle (see at least, “As shown in FIG. 1B, the speaker 120… the speaker 120 is configured to output audible audio signals,” Herbst [0094]).
Herbst does not disclose the speaker having a sound outlet opening on the front side of the voice-assistance apparatus carrying the display screen and the microphone. However, Watson discloses a similar hands-free assembly for use in a vehicle (see at least, Watson [0002]). Watson further discloses the speaker having a sound outlet opening on the front side of the voice-assistance apparatus carrying the display screen and the microphone (see at least, “According to another embodiment of the present invention as shown in FIGS. 18 and 19, speakers 400a and 400b are mounted to respective horizontal inner walls 410 such that the front of the speakers are aimed downward and open to a front acoustic chamber 406 through apertures 412 formed in walls 410. Front ports 414 are provided either through bezel 32 or a portion of casing 31, which are acoustically coupled to front acoustic chambers 406 and thus the fronts of the speakers. In this manner, the speakers/mirror assembly projects sound to the rear of the vehicle more directly toward the vehicle occupants,” Watson [0166], FIGS. 1A, 18, 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed Watson either through a bezel or a portion of the casing of Herbst thereby allowing for the advantage of projecting “sound to the rear of the vehicle more directly toward the vehicle occupants,” Watson [0166].

Claim 2: Herbst and Watson disclose the voice-assistance apparatus according to claim 1, wherein the sound outlet opening of the speaker is closer to an outer edge of the front side of the voice-assistance apparatus than the display screen or the microphone (see at least, “Front ports 414 are provided either through bezel 32 or a portion of casing 31, which are acoustically coupled to front acoustic chambers 406 and thus the fronts of the speakers,” Watson [0166], and therefore given the combination, the sound outlet opening of the speaker is closer to an outer edge of the front side of the voice-assistance apparatus than the display screen or the microphone of Herbst).

Claim 3: Herbst and Watson disclose the voice-assistance apparatus according to claim 2, wherein the sound outlet opening of the speaker annularly surrounds the display screen and the microphone (see at least, “Front ports 414 are provided either through bezel 32 or a portion of casing 31, which are acoustically coupled to front acoustic chambers 406 and thus the fronts of the speakers,” Watson [0166], and therefore given the combination and cylindrical shape of housing 102 of Herbst, the sound outlet opening of the speaker annularly surrounds the display screen and the microphone of Herbst).

Claim 4: Herbst and Watson disclose the voice-assistance apparatus according to claim 3, wherein the sound outlet opening occupies essentially all of the front side of the voice-assistance apparatus between the outer edge of the display screen, including the microphone and the outer edge of the front side of the voice-assistance apparatus microphone (see at least, “Front ports 414 are provided either through bezel 32 or a portion of casing 31, which are acoustically coupled to front acoustic chambers 406 and Watson [0166], and therefore given the combination, the sound outlet opening occupies essentially all of the front side of the voice-assistance apparatus between the outer edge of the display screen, including the microphone and the outer edge of the front side of the voice-assistance apparatus microphone of Herbst).

Claim 5: Herbst and Watson disclose the voice-assistance apparatus according to claim 4, wherein the front side of the housing is round and the sound outlet opening of the speaker is formed as a circular ring of the front side face of the voice-assistance apparatus (see at least, “Front ports 414 are provided either through bezel 32 or a portion of casing 31, which are acoustically coupled to front acoustic chambers 406 and thus the fronts of the speakers,” Watson [0166], and therefore given the combination and cylindrical shape of housing 102 of Herbst, the sound outlet opening of the speaker is formed as a circular ring of the front side face of the voice-assistance apparatus of Herbst).

Claim 6: Herbst and Watson disclose the voice-assistance apparatus according to claim 1, further comprising; an electronic analog-digital converter for suppressing disturbances, interference, etc. during operation of the microphone and the speaker or excluding the speaker's useful signal from the microphone signal excluding the speaker's useful signal from the microphone signal (see at least, “In addition to the above means for reducing the impact of the speakers on the performance microphone subassemblies, various other techniques may be employed to minimize the impact of the speakers. More specifically, the microphone subassembly output signals may be supplied to a DSP 590 (or 585) (FIG. 21), which also receives the signals supplied to the speakers. By monitoring the signals supplied to the speakers, DSP 590 can identify certain signal characteristics (e.g., frequency components) corresponding to the speaker outputs and use them in an echo cancellation algorithm and thereby subtract them from the microphone output signals,” Watson [0200], where the analog-digital converter 

Claim 7: Herbst and Watson disclose the voice-assistance apparatus according to claim 1, wherein the housing has an inner edge on the front side of the voice-assistance apparatus that outwardly delimits the sound outlet opening of the speaker (see at least, “Front ports 414 are provided either through bezel 32 or a portion of casing 31, which are acoustically coupled to front acoustic chambers 406 and thus the fronts of the speakers,” Watson [0166], and therefore given the combination, the housing of Herbst has an inner edge on the front side of the voice-assistance apparatus that outwardly delimits the sound outlet opening of the speaker as illustrated by Watson (see at least, Watson FIGS. 18 and 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063.  The examiner can normally be reached on Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652